DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
The applicant argues that Lys does not disclose or teach wherein both the controller and the at least one LED pad contain a matching LED pad identity data register for authenticating the at least one LED pad. 
The examiner initially pointed to paragraph 0097 which recites that the control device 504 is a computer, such as a laptop computer. The control data may be in any form suitable for controlling the processor 16 to control the LED system 120". The examiner understands that the computer would be registered with individual processors 16 which it would communicate with. Therefore, the computer would include unique identity data for each processor 16 in order to communicate or transmit the data to. Additionally, the examiner points to paragraph 0301 which recites that: “the signal could be a data packet, in which case the packet could include specific information regarding the type of signal that it is, including information that specifies which illumination source 501 it is intended to control. In this case the timing and control 551 could include a shift register for accepting and outputting data packets to the appropriate devices” (See paragraph 0301). Rys provides similar teachings throughout the 

The applicant argues that:
DMX-512 protocol is "unidirectional" (see https://en.wikipedia.org/wiki/DMX512), and therefore it would not permit data to be transmitted in the reverse direction, i.e., from the LED pad to the controller, to allow the controller to authenticate the LED pad. The authentication of a pad connected to the system involves an authentication process not disclosed or suggested by Lys. 

This is not convincing. The claim does not set forth any limitations on how the controller or the LED pad authenticate the identity data register. The claim is directed to a system which only includes an identity data register used for authentication. The examiner understands that transmitting a data set (even if unidirectional) which includes information that specifies which “illumination source” or processor it is intended to, would read over the claimed limitations as currently recited. 

The applicant argues various key principle and purposes of the invention such as:
A key principle of the disclosed invention is that the authentication ‘information must change hands before a treatment is performed.’ The Applicants have been unable to find any such teaching elsewhere in Lys.; 
Another purpose of the LED pad identity data register is to secure communication between the controller and LED pad to prevent usurpation or corruption of instructions by exchanging security credentials unique to the pad. Yet another application of LED pad identity data register 207 is to enable the controller to distinguish among multiple LED pads connected to the communication bus and controlled separately by the controller. 

The above limitations do not appear to be required in any of the claimed previously submitted. It is unclear which claim(s) the Applicant is referring to. The examiner is unable to address these limitations as they do not appear to be required by any of the claims previously submitted. 

Regarding claim 2, the reference to Reuben has only been used to show that it is known to provide a clock. The system claim only requires each of the LED pads to have a clock which is not synchronized with the controller clock. The claim as currently recited does not provide any limitations regarding the functions of the clocks and their connection, if any.

Regarding claim 3, the claim recites the communications network contains an asynchronous serial communication being unsynchronized with either the controller clock or the pad clock. The broadest reasonable interpretation of claim 3 would therefore only require having a communication network containing a serial communication. Since the serial communication is unsynchronized with either of the clocks, no further steps or limitations are required. As discussed in the Final Office action mailed on 07/14/2021. Lys in view of Reuben teach having a serial communication.

Regarding claim 4, the claims only requires that each component to include a clock that is not synchronized with the other clocks. Therefore, the broadest reasonable interpretation of claim 4 would suggest that the claim 4 only requires that each component to have a clock. Since the claim does not require the clocks to be synchronized, no additional step or limitation is 

Regarding claim 6 and 8, the Applicant argues that the “packets of Lys contain data but do not contain an operating system payload." However, Litichever is relied upon to show the operation and details of the operating system. 

Regarding claim 13, the Applicant argues that the prior references do not disclose 'the controller non-volatile memory holds a controller identity register." However, the claim only requires that the controller to hold information regarding only one of “a controller identity register, the controller identity register holding at least one of a part number, a manufacturer name, a serial number, an organizationally unique identifier (OUI), a device type, a global unique device identification database (GUDID) number, and a security credential”. This is not convincing. The Examiner points to paragraphs 0117 to 0118 which provides an address for the receiving device which the data is then stored in respective registers within the memory. 

Regarding claims 16-17, the Applicant’s arguments are not convincing. the memory is taught to store respective intensity values which is considered to be at least the maximum and minimum values of voltage/current with regards to each of the three LED colors. Additionally, it is noted that the claim has not required any meaningful limitations as to what function, if any, these data stored in the memory serve to provide. in other words, the claim has only required that the memory stores/holds various information regarding the capacity of the LED strings. 

For at least the reasons cited above, the examiner maintains the finality of the office action mailed on 07/14/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792